         Case 1:20-cr-00675-CM Document 32 Filed 01/19/21 Page 1 of 3


                                                                                                   March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,                                                       CONSENT TO PROCEED BY
                                                                                VIDEOCONFERENCE
                            -v-
                                                                                2Q_CR-675            1    CM
                                                                                                     (_)(_J
Richard Lotito
                                       Defendant(s).
-----------------------------------------------------------------X
               Richard Lotito
Defendant _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ hereb·t voluntarily consents to
participate in the following proceeding via videoconferencing:

X        Initial Appearance/Appointment of Counsel

X        Arraignment (If on Felony Information, Defendant M ust Sign Separate Waiver of
         Indictment Form)

X        Preliminary Hearing on Felony Complaint

X        Bail/Revocation/Detention Hearing

X        Status and/or Scheduling Conference

         Misdemeanor Plea/Trial/Sentence




!2dJ lM C~YJu
Defendant's Signature
                                         <n~~                        Defense Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)



Print Defendant's Name
                                                                     Lm Al,/JR,oGr
                                                                     Print Defense Counsel' s Name



This proceeding was conducted by reliable videoconferencing technology.

                                                                               r-t •           1,,    ~
January 19, 2021
Date
                                                      rr                     !l!b~
                                                      ~ {r__ ~zJ U.S. District Judgeµt S
                                                                                         k,,./10<.
                                                                                           Magi3t1 ate Jodg;
           Case 1:20-cr-00675-CM Document 32 Filed 01/19/21 Page 2 of 3


                                                                               Draft: March 26, 2020 at 3:20 pm


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMER ICA
                                                                             WAIVER OF RIGHT TO BE PRESENT
                               -v-                                           AT CRIMINAL PROCEEDING


lZ ~ LJ, /v                            '    Defendant.
                                                                           ~O -cR-~i!J GM )
----------•----------------•• ------------------------------------X

Check Proceeding that Applies

          Arraignment

          I have been given a copy of the indictment containing the charges against me and I have spoken
          with my attorney about those charges. My attorney has advised me that I have a right to appear
          before a judge in a courtroom in the Southern District of New York to confirm that I have received
          and reviewed the indictment; to have the indictment read alcud to me if I wish; and t o enter a
          plea of either guilty or not guilty before the judge . I have discussed these issues w ith my attorney
          and wish to plead not guilty. By signing this document, I wish to advise the court of the following.
          I w illingly give up my right to appear in a courtroom in the Southern District of New York to advise
          the court that:

                     1)         I have received and reviewed a copy of the indictment.
                     2)         I do not need the judge to read the indictment aloud to me.
                     3)         I plead not guilty to the charges against me in the indictment.



Date:
                     Signature of Defendant




                     Print Name



~         Conference

           I have been charged in an indictment with violations of federal law. I have spoken with my
           attorney about t hose charges. My attorney has advised me that I have a right to be present at all
           conferences concerning this indictment that are held by a judge in the Southern District of New
           York. I understand that at these conferences the judge may, am:)ng other things, 1) set a schedule
           for the case including the date at which the trial will be held, and 2) determine whether the time
           by which the trial must occur is properly excluded under the Speedy Trial Act. I have discussed
           these issues with my attorney and wish to give up my right to be present at the conferences. By
           signing this document, I wish to advise the court that I w illingly give up my right to be present at
           the conferences in my case fo r the period of time in which access to the courthouse has been
        Case 1:20-cr-00675-CM Document 32 Filed 01/19/21 Page 3 of 3




        restricted on account of the COVID-19 pandemic. I request th at my attorney be permitted to
        represent my interests at the proceedings even though I will not be present.



Date:           £~ lh-4(.r✓ y,~.J/ CJ/,1 ~ t,r ~ De-~ ~0 ½ lvr J r ~
                Signature of Defendant                                         ·




                Print Name




I hereby affirm that I have discussed with my client the charges against my client contained in the
indictment, my client's rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver fo rm. I affirm that my client knowingly and voluntarily consents to the proceedings
being held in my client's absence. I will inform my client of what transpires at the proceedings and provide
my client with a copy of the transcript of the proceedings.




                Print Name



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter's name is: _ __ __ _ __ __




Date:
                Signature of Defense Counsel




Accepted:
                 •
                        I
                                 lo.
                                                 ...   __
                Signature of J7 ge
                Date:        /         1q/ 2,1



                                                        2
